Citation Nr: 1342519	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1964 to December 1968, including two tours in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York, which, in part, granted service connected for PTSD and assigned an initial evaluation of 30 percent, effective from February 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal was previously before the Board in August 2012 at which time it denied entitlement to an initial disability rating higher than 30 percent for service-connected PTSD.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court).  In April 2013, pursuant to a Joint Motion for Remand, the Court vacated the August 2012 Board decision and remanded the Veteran's appeal to the Board for further action pursuant to the Joint Motion for Remand.

In the Joint Motion for Remand, the parties agreed that the Board did not adequately account for favorable evidence of an initial evaluation in excess of 30 percent for the Veteran's service-connected PTSD.  Specifically, they agreed that the Board, although relying on the June 2009 VA examination report, did not adequately explain why it rejected the VA examiner's conclusions, which the parties found to be favorable of a rating higher than 30 percent (to include the Global Assessment of Functioning (GAF) score of 54).  

After considering the evidence of record, the Board finds that remand is warranted for additional development prior to it readjudicating the Veteran's appeal in order to ensure it has a full, complete, and contemporaneous record upon which to make a decision.

In 2009, the record indicated that the Veteran did not obtain any treatment for his PTSD; however, since that was five years ago, the Veteran may have since sought treatment.  Consequently, on remand, the Veteran should be asked to identify mental health treatment, if any, he has received for his service-connected PTSD since 2009 and by whom such treatment was provided.  He should be advised that, if such treatment was with private mental health care providers, he should provide VA with a release to obtain such records or, in lieu of providing a release, that he may provide them to VA himself.  If such treatment was with VA, then those treatment records should be associated with his claims file.

In addition, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The last VA examination was conducted in June 2009, four and a half years ago.  In November 2013, the Veteran submitted a long hand-written letter and complained that he had not been able to tell the prior examiner everything he wanted to because of the short 30 minutes they had.  Now that the Veteran has written this all down, the examiner will have his written statement as well as his oral statements to rely upon in conducting the examination.  Thus, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any mental health care providers, whether VA or non-VA, that have treated him since 2009 for his service-connected PTSD.  He should be asked that, for each non-VA mental health care providers, he complete a release form authorizing VA to obtain the identified private treatment records.  The Veteran should also be advised that, in lieu of submitting a completed release form, he can submit these private treatment records directly to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  If the Veteran identifies VA mental health treatment, those treatment records should be associated with his claims file.

All efforts to obtain the identified treatment records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  After any identified and attainable evidence has been associated with the claims file, schedule the Veteran for a VA PTSD review examination to determine the current severity of his service-connected PTSD.  The claims file must be provided to the examiner for his/her review.

All necessary tests and/or studies should be conducted in order to ascertain the current severity of the Veteran's service-connected PTSD.  The report of examination should contain an account of all manifestations of the disability found to be present.  The examiner should comment on the extent to which the service-connected PTSD impairs the Veteran's occupational and social functioning, including whether it is considered he is unemployable due to PTSD.  A GAF score should be assigned that appropriately reflects the level of impairment of occupational and social functioning caused by the Veteran's PTSD symptoms and the reasoning for the assignment of the particular GAF score should be provided.

3.  After all additional development has been completed (to include ensuring the adequacy of the examination report), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


